Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/21/2021 has been considered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teaches or fairly suggests a cartridge for use in an image forming apparatus comprising a frame member including a development chamber with an inner wall and a second opening portion and a stirring member including a sheet member attaching to a stirring shaft, wherein the second opening portion of the developer containing chamber is disposed at a position in such a manner that the sheet passes through a front side thereof - 28 -10209352US01 when the stirring member is rotating, and wherein the conveyance member is configured to be kept driven at a timing when the sheet passes through the front side of the second opening portion while the stirring member is rotating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

 	Hashimoto et al. (US 9,366,992), Nakamura et al. (US 10,527,971), disclose an image forming apparatus having a developer conveyance device with configuration for conveying developer in a developer container.

/HOANG X NGO/Primary Examiner, Art Unit 2852